DETAILED ACTION
1.	This is a response to applicant's submissions filed on 09/16/2020. Claims 1-20 are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  ALLOWANCE
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Willa Wei (Reg. # 69,871) on 06/24/2022.  The application has been amended as follows:  
Regarding Claim 1, the entire Claim 1 has been replaced by the following amended  Claim 1:
--1.	  An aircraft, comprising:
a rotor; and
a motor controller including:
a rotor strike detector configured to detect a rotor strike including by comparing a commanded control signal and an adaptive control signal, wherein: 
comparing the commanded control signal and the adaptive control signal includes:
determining a reference signal based at least in part on the commanded control signal, the reference signal including a measurement threshold;
determining a degree to which the adaptive control signal, which includes a sinusoidal signal, deviates from the reference signal; 
comparing the degree against a detection threshold; and
in response to the degree exceeding the detection threshold, declaring that the rotor strike has been detected; and 
the adaptive control signal is associated with controlling the rotor ; and
a drive and control unit coupled to the rotor and the motor controller, the drive and control unit being configured to, in response to detecting the rotor strike, adjust a control signal to the rotor to change a rotation of the rotor and to reduce a striking force applied to an object being struck by the rotor.--

Regarding Claim 4, the entire Claim 4 has been replaced by the following  amended  Claim 4:
--4.	The aircraft recited in claim 1, wherein  the reference signal includes a sinusoidal reference signal.--



Regarding Claim 11, the entire Claim 11 has been replaced by the following  amended  Claim 11:
--11.	A method, comprising:
detecting a rotor strike including by comparing a commanded control signal and an adaptive control signal, wherein: 
comparing the commanded control signal and the adaptive control signal includes:
determining a reference signal based at least in part on the commanded control signal, the reference signal including a measurement threshold;
determining a degree to which the adaptive control signal, which includes a sinusoidal signal, deviates from the reference signal; 
comparing the degree against a detection threshold; and
in response to the degree exceeding the detection threshold, declaring that the rotor strike has been detected; and 
the adaptive control signal is associated with controlling the rotor; and
in response to detecting the rotor strike, adjusting a control signal to the rotor to change a rotation of the rotor and to reduce a striking force applied to an object being struck by the rotor.--

Regarding Claim 14, the entire Claim 14 has been replaced by the following amended  Claim 14:  
--14.	The method recited in claim 11, wherein the reference signal includes a sinusoidal reference signal.--



Regarding Claim 20, the entire Claim 20 has been replaced by the following amended  Claim 20:  
--20.	A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
detecting a rotor strike including by comparing a commanded control signal and an adaptive control signal, wherein: 
comparing the commanded control signal and the adaptive control signal includes:
determining a reference signal based at least in part on the commanded control signal, the reference signal including a measurement threshold;
determining a degree to which the adaptive control signal, which includes a sinusoidal signal, deviates from the reference signal; 
comparing the degree against a detection threshold; and
in response to the degree exceeding the detection threshold, declaring that the rotor strike has been detected; and 
the adaptive control signal is associated with controlling the rotor ; and
adjusting a control signal to the rotor to change a rotation of the rotor and to reduce a striking force applied to an object being struck by the rotor.--

4.	Claims 2-3 and 12-13 are cancelled by Examiner’s amendment.

Allowable Subject Matter
5.	  Remaining Claims 1, 4-11 and 14-20  are allowed.  



REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Kvitnevskiy  (USP 2016/0059958) teaches,  
a rotary wing aircraft can include a central body and at least three rotors, each rotor connected to the central body by a swashplate. A system for controlling the flight of an aircraft with a plurality of rotors can include: an electronic control system programmed to calculate a pitch for blades of each rotor of the plurality of rotors based on an input indicating a desired motion of the aircraft; and a plurality of swashplates, each swashplate associated with a unique rotor of the plurality of rotors, each swash plate in electronic communication with the electronic control system and operable to control the pitch for blades of the associated unique rotor in response to signals from the electronic control system.

 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, an aircraft,  computer instructions and a method, comprising, among other limitations, detecting a rotor strike including by comparing a commanded control signal and an adaptive control signal, wherein: comparing the commanded control signal and the adaptive control signal includes: determining a reference signal based at least in part on the commanded control signal, the reference signal including a measurement threshold; determining a degree to which the adaptive control signal, which includes a sinusoidal signal, deviates from the reference signal;  comparing the degree against a detection threshold; and in response to the degree exceeding the detection threshold, declaring that the rotor strike has been detected; and  the adaptive control signal is associated with controlling the rotor; and in response to detecting the rotor strike, adjusting a control signal to the rotor to change a rotation of the rotor and to reduce a striking force applied to an object being struck by the rotor. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663